Citation Nr: 1450802	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 18, 2005, for a grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which found clear and unmistakable error (CUE) in the November 2005 rating decision that granted service connection for PTSD. After finding CUE, the December 2010 decision established an effective date of August 18, 2005, for the Veteran's grant of service connection.  The Veteran has perfected an appeal asserting that an effective date prior to August 18, 2005 is warranted.  Thus the issue has been characterized as stated on the title page and is addressed by the Board herein.

In his substantive appeal, the Veteran requested videoconference hearing.  The Veteran cancelled his request in November 2013.  As no application for a new hearing has been received, the Veteran's request is deemed withdrawn. 


FINDINGS OF FACT

The Veteran did not submit a formal or informal claim for service connection for PTSD prior to August 18, 2005.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 18, 2005, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that an effective date of 1968 is warranted for his PTSD, as that was when his stressor occurred.  In his notice of disagreement and substantive appeal the Veteran instead asserts that an earlier effective date is warranted from 1984, on the grounds that he mentioned mental health concerns at a 1984 compensation and pension examination and that VA commited clear and unmistakable error in failing to adjudicate earlier whether service connection was warranted because he was not invited him to submit a claim of service connection.

The Veteran does not contend, and the record does not show, that he ever filed a written claim, either formal or informal, for any mental health concern prior to August 18, 2005.  As to his clear and unmistakable error claim, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Here, because no claim was filed prior to August 18, 2005, VA's failure to adjudicate whether service connection was warranted prior to that time cannot be clear and unmistakable error.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Alternatively, a communication or action indicating an intent to apply for benefits, from a veteran or his representative, may be considered an informal claim.  38 C.F.R. § 3.155.  However, the record must contain sufficient information about the nature of the disability to be able to identify the disability for which benefits are sought.  Id.; Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009); see Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding that the mere existence of medical records cannot be construed as an informal claim and some intent to apply for the benefit sought has to be shown).

That the Veteran reportedly mentioned mental health concerns during an examination does not demonstrate an intent to apply for benefits or constitute a formal or informal claim for original disability compensation.  See Rodriguez v. West, at 1353.  This is especially so in light of the fact that the Veteran had contemporaneously applied for other benefits and made no mention of a mental health condition either before or for many years following the examination.  

Because the Veteran did not file a formal or informal application for service connection prior to August 18, 2005, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection.  As such, this appeal must be denied as the Veteran is in receipt of the earliest possible effective date allowed by law.


ORDER

Entitlement to an effective date prior to August 18, 2005, for service connection for PTSD is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


